Case 2:20-mj-30021-DUTY ECF No. 1 filed 01/16/20 PagelD.1 Page 1lof8 0

é

 

 

AUSA: April Russo Telephone: (313) 226-9129 “tL
+1 (Rev. LLL) Criminal Complaint Agent: David Alley Telephone: (313) 226-5310
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America cn.
V. Case:2:20-mj-30021
Michael Justin Hall Judge: Unassigned,

Filed: 01-16-2020 At 12:11 PM
USA V HALL (CMP)(CMC)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of January 8 - January 16, 2020 in the county of Oakland in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 2252A(a)(5)(b) Possession of child pornography
18 U.S.C. Section 2252A(a)(2) Distribution and receipt of child pornography

This criminal complaint is based on these facts:
see attached affidavit.

Continued on the atiached sheet.

 

va

{ Complainant's signature

David Alley, Special Agent (USD
Printed name and title

Swor to before me and signed in my presence. Se
JAN 48 2020 ce

Judge 's signature

 

Date:

City and state: Detroit, MI Hon. R. Stephen Whalen, United States Mapistrate Judge
Printed name and title
Case 2:20-mj-30021-DUTY ECF No.1 filed 01/16/20 PagelD.2 Page 2of8

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
AN ARREST WARRANT

I, Dave Alley, being first duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

Tama Special Agent with Homeland Security Investigations (HSD,
of the United States Department of Homeland Security (DHS). 1 am
assigned io the Special Agent in Charge (SAC), Office of Investigations
(OI) in Detroit, Michigan with offices located at 477 Michigan Ave, Suite
1850, Detroit, Michigan. I have been employed with HSI since March,
2007. I have successfully completed the Criminal Investigator Training
Program and the Immigration and Customs Enforcement Special Agent
Training Program at the Federal Law Enforcement Training Center in
Glynco, Georgia. I have received a Bachelor’s Degree in Criminal Justice
from Michigan State University, as well as a Master’s Degree in Criminal
Justice from Michigan State University. I have successfully completed the
Basic Computer Evidence Recovery Training (BCERT) at FLETC,
Advanced Computer Evidence Recovery Training (ACERT) at the HSI!
Cyber Crimes Center and the Cyber Crime Center Mobile and Cellular
Device Data Extraction course and possess an A+ certification. I am

currently the Senior Defensive Tactics Instructor for HSI Detroit.
2.

3.

Case 2:20-mj-30021-DUTY ECF No.1 filed 01/16/20 PagelD.3 Page 3 of 8

This affidavit is made in support of an application for a criminal
complaint and arrest warrant for Michael Justin Hall (DOB 06/XX/1981)
for the receipt, possession, and distribution of child pornography in
violation of Title 18, United States Code, Sections 2252A(ay(5)(b) and
2252A(ay(2).

The facts set forth in this affidavit are based upon my personal
observations, my training and experience, and information made available
to me by other law enforcement professionals. These facts are provided for
the sole purpose of establishing, probable cause for the issuance of a
criminal complaint and arrest warrant; therefore, this affidavit does not
necessarily contain all information uncovered during this investigation.
Because this affidavit is being submitted for the limited purpose of
securing a criminal complaint and arrest warrant, | have not included each
and every fact known to me concerning this investigation. {| have set forth
only the facts that I believe are necessary to establish probable cause for an

arrest warrant for Michael Justin Hall.
Case 2:20-mj-30021-DUTY ECF No.1 filed 01/16/20 PagelD.4 Page 4of8

Mobile Application A
MOBILE APPLICATION A advertises itself as “the first smartphone
messenger with a built-in browser.” MOBILE APPLICATION A Messenger
allows its users to “talk to your friends and browse and share any web site with
your friends on MOBILE APPLICATION A.” According to the website, MOBILE
APPLICATION A Messenger, a free service easily downloaded from the Internet,
has become the simplest, fastest, most life-like chat experience you can get on a
smartphone. Unlike other messengers, MOBILE APPLICATION A usernames -
not phone numbers - are the basis for MOBILE APPLICATION A user accounts,
so MOBILE APPLICATION A users are in complete control with whom they

communicate.

PROBABLE CAUSE
4, On or about January 12, 2020, an HSI Chattanooga Agent,
operating in an undercover capacity, was conducting undercover chats on
Mobile Application A, described above. The UCA had created a group on
Mobile application A with a group name that was indicative of child sexual
abuse. On this date, at approximately 1:11 p.m., a user with username

oldman1981, vanity handle “Spar tan” entered the group. This user posted,
Case 2:20-mj-30021-DUTY ECF No.1 filed 01/16/20 PagelD.5 Page5of8

“Active,” and “Good vides to post anyone?” The user later asked “Wheres
ithe good vids?” This user then shared a video.

Your affiant has reviewed this video and it meets the federal
definition of child pornography. The video depicts an adult male trying to
insert his penis into the buttocks of a small child. The adult male penetrates
the child and has a few seconds of intercourse before removing, his penis
and ejaculating onto what appears to be a grey carpet. The child appears to
be between six months to a year and a half old.

Following the posting of this video, user oldman1981 initially stated
that he was the adult male in the video. User oldman1981 stated that he had
access to two children, one six years old and one three years old. User
oldman1981 stated that they were not his children but were children of a
friend of his. On the morning of January 16, 2020, the UCA again reached
out to oldman1981. At that time, oldman1981 denied that he was depicted
in the video, saying, he wished it was him.

Mobile Application A provided HSI with the IP addresses that were
used to login to oldman1981 on. January 12, 2020. This user logged into

Mobile Application A approximately 49 times that day, each time utilizing
Case 2:20-mj-30021-DUTY ECF No.1 filed 01/16/20 PagelD.6 Page 6of8

IP address 108.75.39.62. The subscriber address for this IP address was
100XX Uutchinson Drive, Davisburg, Michigan.

On January 16, 2020, HSI executed a federal search warrant at this
residence. Michael Justin Hall (DOB 06/XX/1981) was present during the
execution of the search warrant. A cellular phone was recovered from the
pocket of his pants. He provided the password to the phone. HSI conducted
a preliminary review of the cellular phone, discovering that it contained the
conversations between the UCA and user oldman1981. Oldman1981 had
shared the above-described video multiple times to other Mobile
Application A users, including as recently as January 16, 2020 a little after
1:00 a.m. He had also communicated with other Mobile Application A
users and had received videos and images that meet the federal definition of
child pornography from them. For example, on January 8, 2020, he
received two images from another Mobile Application A user that depict a
prepubescent boy being raped. And, on January 12, 2020, he received a
video from another Mobile Application A user that depicts three naked

minor children. In the video, a little girl performs oral sex on a young boy.

On this same date, he also received a video froma different user that depicts
Case 2:20-mj-30021-DUTY ECF No. 1 filed 01/16/20 PagelD.7 Page 7 of 8

a prepubescent girl being raped by an adult male. The forensic review is
ongoing.

A search of the Michigan Sex Offenders Registry was conducted.
This search revealed that Michael Justin HALL (DOB 6/XX/1981) was
convicted in September, 1997 of Criminal Sexual Conduct in the 1 Degree.
Due to his status as a juvenile at the time of conviction, this was catalogued
as a juvenile adjudication. BALL also has prior convictions from 2006 for
Criminal Sexual Conduct in the 1* degree, three counts of Criminal Sexual
Conduct in the 3" degree, and possession of child sexually abusive material.
HALL was also convicted of two counts of possession of Child Sexually

Abusive Material.
Case 2:20-mj-30021-DUTY ECF No.1 filed 01/16/20 PagelD.8 Page 8 of 8

CONCLUSION

10. Your Affiant respectfully submits that there is probable cause to
believe that Michael Justin Hall (DOB 06/XX/1981) violated Title 18,
United States Code, Sections 2252A(a)(5)(b) and 2252A(a)(2), which
criminalizes, among other things, the receipt, possession and distribution of
child pornography.

11. Wherefore by this affidavit and application, Affiant requests that. the
Court authorize the issuance of a criminal complaint and arrest warrant for

Michael Justin Hall (DOB 06/XX/1981).

Respectfully submitted,

awd

a

 

Davd Alley, Special Agent
Department of Homeland Security
Homeland Security Investigations

Subscribed and sworn to before me
on the 16th day of January, 2020

= Sa

Honorable R. Stephen Whalen
UNITED STATES MAGISTRATE JUDGE

 
